United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-1561
                                    ___________

J. Lloyd International, Inc.,           *
                                        *
            Plaintiff - Appellant,      * Appeal from the United States
                                        * District Court for the
     v.                                 * Northern District of Iowa.
                                        *
The Testor Corporation,                 *    [UNPUBLISHED]
                                        *
            Defendant - Appellee.       *
                                   ___________

                                Submitted: November 3, 2010
                                   Filed: November 30, 2010
                                    ___________

Before MELLOY, HANSEN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      J. Lloyd International, Inc. (JLI), filed a complaint against the Testor
Corporation (Testor) alleging breach of warranty and three breaches of their
manufacturing agreement. After discovery – which JLI frustrated with often-vague
responses, even after (occasional) compulsion – Testor moved for summary judgment.
The district court1 granted Testor’s motion. JLI appeals.




      1
        The Honorable Linda R. Reade, Chief Judge, United States District Court
for the Northern District of Iowa.
       The district court issued a comprehensive order addressing JLI’s four claims.
See J. Lloyd Int’l, Inc. v. Testor Corp., No. 08-CV-134-LRR, 2010 WL 605657 (N.D.
Iowa Feb. 17, 2010). As no error of law appears in the order, this court affirms. See
8th Cir. R. 47B.




                                         -2-